21 Ill. App.2d 178 (1959)
157 N.E.2d 427
Albert Sokolis and L.H. Owen, Plaintiffs-Appellees,
v.
Zoning Board of Appeals of the City of Springfield, Illinois, an Administrative Agency, et al., Defendants. Appeal of Zoning Board of Appeals of the City of Springfield, Illinois, an Administrative Agency, John P. Hiler, Bernard Dressendorfer, George S. Curry, Daniel R. Buck, E. Marguerite Hiler, Marjorie Dressendorfer, Genevieve C. Curry and Mrs. Daniel R. Buck, Defendants-Appellants.
Gen. No. 10,220.
Illinois Appellate Court  Third District.
April 7, 1959.
Released for publication April 23, 1959.
William P. Sheehan, City Attorney, for Zoning Board of Appeals of the City of Springfield, and Stevens, Herndon & Nafziger (James T. Mohan, of counsel) for John P. Hiler, Bernard Dressendorfer, George S. Curry, Daniel R. Buck, E. Marguerite Hiler, Marjorie Dressendorfer, Genevieve C. Curry and Mrs. Daniel R. Buck, defendants-appellants.
No brief filed by appellees.
(Abstract of Decision.)
Opinion by JUDGE REYNOLDS.
Circuit Court reversed, and Zoning Board of Appeals affirmed.
Not to be published in full.